DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered. 
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Office Action is in Reply to the amendment/request for continued examination (hereinafter “Response”) dated 03/16/2021.  Claim(s) 1, 3, 5-12 are presently pending.  Claim(s) 1 is/are amended.  Claim(s) 2 and 4 is/have been cancelled.  

Response to Amendment
The rejection of claim(s) 1 is/are withdrawn in light of the submitted amendment to the claims.
Response to Arguments
Regarding the rejection of claim(s) 1-8 and 11-12 under 35 U.S.C. 102(a)(1) as being anticipated by Gauthier ‘974 (US 2011/0299974 A1), the applicant(s) argues that this reference does not teach that the oils supply is stationary, as required by the amended claim 1.  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  
The applicant also argues that does not teach that an outlet opening is positioned radially outwardly of a first circle of respective centerlines of the plurality of planetary gears and on a second circle adjacent radially outward interior circumferences of the plurality of planetary gears, as required by the amended claim 1.
The Office respectfully considers this argument not persuasive.  Applicant appears to point to the openings in casing 52 (presumably between partitions 60) as being the outlet openings of ducts 62, 64, and 66, and states that these openings are not positioned radially outward of the centerlines of the planetary gears.  These are not, however, the rotationally symmetric duct nor the outlet opening that the Examiner identified in the Final Rejection of 12/16/2020.  Instead, the Examiner identifies a duct section mounted rotationally symmetrically with respect to the carrier (30) (see response to arguments in Final Rejection of 12/16/2020) which comprises passageways formed in the center of each of the planetary gears (34) of Gauthier et al. (see “rotationally symmetric duct” in the annotated figure below, taken from the Final Rejection of 12/16/2020).  The Examiner also identifies an outlet opening in each of these passageways (see “duct outlet” in annotated figure below).  While each of the passages are centered along the centerlines of the plurality of planetary gears (“duct centerline” in the annotated figure below), it is visually apparent that the outlet opening in each duct is positioned radially outward from the centerline of each planetary gear (see annotated figure below).  Thus, an imaginary first circle may be drawn passing through each planetary gear centerline, and it is clear that each outlet opening is positioned radially outward from this first circle, as is required by the amended claim 1.  Further, it is visually apparent that each outlet opening is positioned adjacent to a radially outward-most interior surface (or “circumference”) of its respective planetary gear (see annotated figure below).  It is thus clear that an imaginary second circle may be drawn that passes through the each outlet opening in each planetary gear, and that this second circle would be positioned radially adjacent to radially outward interior circumferences of the plurality of planetary gears, as is required by the amended claim 1.

    PNG
    media_image1.png
    750
    1074
    media_image1.png
    Greyscale

Regarding the rejection of claim(s) 1-6 and 9-11 under 35 USC 103 as being unpatentable over Sheridan (US 2016/0377167 A1) in view of Gauthier ‘974 and Toraason ‘033, the applicant(s) argues that these references, separately or combined, do not teach that an outlet opening is positioned radially outwardly of a first circle of respective centerlines of the plurality of planetary gears and on a second circle adjacent radially outward interior circumferences of the plurality of planetary gears, as required by the amended claim 1.  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made regarding claims 1, 3, 5-6 and 9-12 under 35 USC 103 as being unpatentable over Sheridan (US 2016/0377167 A1) in view of Gauthier ‘974 and Toraason ‘033 (US Pat. No. 5,242,033), wherein Gauthier ‘974 is now used to teach this newly added limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan et al. (US 2016/0377167 A1) in view of Gauthier et al. (US 2011/0299974 A1) and Toraason (US Pat. No. 5,242,033).
Regarding claim 1, Sheridan et al. discloses (Fig. 1-3) 
a gearbox (48) with a housing (36) (Para. [0027-0028]);
an oil supply fixedly attached at the housing (see Para. [0016 and [0042]), wherein in order for the “outer fixed lubricant jet” of Para. [0015] and [0043] to be fixed in position relative to the moving gearbox components, it must be at least indirectly fixed to a stationary housing);
a planetary gear arrangement including a sun gear (62), a plurality of planetary gears (64), a ring gear (68) and a carrier (66) (see Fig. 2 and Para. [0039]),
a carrier (66, formed in a pentagonal shape with corners at each centerline of each planetary gear, see Fig. 2) that includes 
a duct (88, which includes passageways formed by passage 92 and accumulator 90 on each planetary gear, see Fig. 2-3 and [0043]) mounted rotationally symmetrically with respect to the carrier (here, since it is visually apparent from Fig. 3 that each of the duct passageways are centered on the centerline 70 of its respective planetary 
the duct including an open radially inner area into which oil is injected through air from the stationary oil supply (see Fig. 3 and Para. [0042]) 
wherein, starting from the oil supply, an introduction direction of the oil into the duct in a circumferential direction of the duct encloses a second angle with respect to the radial direction that is larger than or equal to 0 degrees and smaller than 90 degrees (visually apparent from Fig. 3, since it is visually apparent that oil is introduced into the duct axially at an angle that is not 90 degrees, therefore the angle in a circumferential direction must be between 0 degrees (no circumferential component) and 90 degrees (no axial component)), and 
wherein the duct includes a radially outer area (see Fig. 3) and an outlet opening (exit of 92)
Sheridan et al. fails to teach that, 
starting from the oil supply, an introduction direction of the oil into the duct encloses a first angle of between 60 and 90 degrees with respect to a radial direction, and
 that the duct outlet opening for the oil is in the radially outer area of the duct, wherein a centerline of an entrance to the at least one outlet opening, at the entrance, is positioned radially outward of a first circle of respective centerlines of the plurality of planetary gears 
Gauthier et al. teaches (Fig. 1, 3, and 5) a planetary gearbox with oil directing nozzles (40, 42, 44, 46, 48, 68) arranged centrally inside the radially inner area of a duct (see annotated figure below, wherein “nozzle” corresponds to a nozzle 68 in Fig. 3) which supplies oil from the nozzles to bearings (see annotated figure below, “duct outlet” and “bearings”).  These nozzles may be arranged angularly relative to the radial extension direction to direct oil to desired regions in need of lubrication (Para. [0030]). Gauthier et al. also shows nozzles oriented at a variety of angles to the radial extension direction, and it is visually apparent from Fig. 1 and 3 that some are angled at approximately a 90 degree angle (40, 68) and others at an angle between 90 degrees and 0 degrees (42, 44, 46, 48) to the radial extension direction (see Fig. 1 and 3).  

    PNG
    media_image2.png
    750
    1074
    media_image2.png
    Greyscale

Because both Sheridan et al. and Gauthier et al. describe planetary gearbox assemblies with oil lubrication nozzles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Sheridan et al. by altering the position and angle of the oil nozzles 94 that introduce oil into the duct, such that they introduce oil at an angle of approximately 90 degrees with respect to the radial direction and are arranged centrally inside the radially inner area of the duct, because it is known in the art that oil introducing nozzles may be angularly positioned as needed to direct oil to desired regions in need of lubrication, as described in Gauthier et al. (Para. [0030]), and because Gauthier et al. teaches that angles of approximately 90 degrees with the axial extension direction of the duct are known in the art for use in directing oil to these areas (see Gauthier et al., Fig. 3 and 5).
Gauthier et al. further exhibits that the rotationally symmetrical duct includes an outlet opening (see annotated figure above, “duct outlet”) positioned radially outward of a first circle of respective centerlines (see annotated figure above, “duct centerline”) of the plurality of planetary gears and on a second circle adjacent radially outwardly interior circumferences (see annotated figure above, “radially outer-most interior surface of the planetary gear”) of the plurality of the planetary gears.  Here, while each of the passages are centered along the centerlines of the plurality of planetary gears (“duct centerline” in the annotated figure below), it is visually apparent that the outlet opening in each duct is positioned radially outward from the centerline of each planetary gear (see annotated figure below).  Thus, an imaginary first circle may be drawn passing through each planetary gear centerline, and it is clear that each outlet opening is positioned radially outward from this first circle, as is required by the amended claim 1.  Further, it is visually apparent that each outlet opening is positioned adjacent to a radially outward-most interior surface (or “circumference”) of its respective planetary gear (see annotated figure below).  It is thus clear that an imaginary second circle may be drawn that passes through the each outlet opening in each planetary gear, and that this second circle would be positioned 
Toraason exhibits (Fig. 1-10) a gear system (12) (Col. 3, lines 40-46) cooled and lubricated by oil that is introduced by a nozzle (24) to a duct (26) mounted on the rotating central gear (Col. 4, lines 9-19).  Toraason teaches (Fig. 10) that the duct outlet may be in the radially outer area of the duct adjacent the duct radially outer wall, and the duct radially outer wall may include a serrated surface, in order to trap particulate matter in the serrations as oil flows to the outlet, thereby filtering the oil (see Fig. 10 and Col. 6, lines 3-29).
Because both Sheridan et al. and Toraason describe gear systems with oil lubrication nozzles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the duct of Sheridan et al. to include the outlet at the radially outer area of the duct adjacent to the radially outer wall (outermost wall of 90 in Sheridan) and the serrated radially outer wall, as taught by Toraason, in order to trap particulate matter in the serrations as oil flows to the outlet, thereby filtering the oil, as described in Toraason (see Fig. 10 and Col. 6, lines 3-29).  Such a modification moves the outlet opening of Sheridan from its original position aligned with the centerlines of each planetary gear to a position radially outward of these centerlines and adjacent to the radially outwardly interior circumferences of the plurality of the planetary gears (the surface forming the radially outer bound of passage 106, see Fig. 3).  This modification thereby provides the configuration as claimed.  While Toraason does not teach the above configuration of duct outlet as being positioned relative to planetary gears, Toraason does teach a specific configuration in which the duct outlet opening is positioned relative to the outer wall of the duct, and provides motivation for altering the duct of Sheridan et al. in such a way that produces this configuration as well as the claimed configuration.  Further, since the relative configuration of outlet opening as claimed is known in the art (see in re Gauthier et al.) and since a review of the specification of the present application does not present any 
Regarding claim 3, Sheridan et al. further discloses (Fig. 3) that oil from the duct can be conducted in the direction of a toothing (86) via the at least one outlet opening (see Fig. 3 and Para. [0042]).
Regarding claim 5, Sheridan et al. further discloses that the oil supply comprises an oil nozzle (94), with its outlet opening being arranged radially and/or axially at a distance to an inlet opening for the oil that is provided in the radially inner area of the duct (see Fig. 3 and Para. [0042]).
Regarding claim 6, the gearbox provided by the combination of Sheridan et al. and Gauthier et al. described above exhibits that at least one oil nozzle (98) is provided which, in the installation position of the gearbox, is arranged centrally inside the radially inner area of the duct (see Fig. 3 and above modification).
Regarding claim 9, Sheridan et al. further discloses (Fig. 1) a gas turbine engine (20) for an aircraft, comprising the following: an engine core that comprises a turbine (46), a compressor (44), and a core shaft (40) that connects the turbine to the compressor (Para. [0028])) (“low speed spool” 30); a fan (42) that is positioned upstream of the engine core (see Fig. 1); and a gearbox (48) that receives an input from the core shaft and outputs drive for the fan for driving the fan with a lower rotational speed than the core shaft (Para. [0028], ln 4-6), wherein the gearbox is embodied as a planetary gearbox according to claim 1 (see above description). 
Regarding claim 10, Sheridan et al. further discloses (Fig. 1) that the turbine is a first turbine (46), the compressor is a first compressor (44), and the core shaft is a first core shaft (40); the engine core further comprises a second turbine (54), a second compressor (52), and a second core shaft (50) that connects the second turbine to the second compressor (Para. [0028]) (“high speed spool” 32); and the second turbine, the second compressor, and the second core shaft are arranged in such a manner that they rotate with a higher rotational speed than the first core shaft (apparent from the label “high speed spool” as compared against “low speed spool” of 40, 44, and 46).
Regarding claim 11, the gearbox provided by the combination of Sheridan et al. and Gauthier et al. described above exhibits the claimed first angle range of between 75 and 90, since the first angle of Gauthier et al. (90 degrees) is incorporated into Sheridan et al. in the above modification (see above description).
Regarding claim 12, the gearbox provided by the combination of Sheridan et al. and Gauthier et al. described above exhibits the claimed first angle range of between 80 and 90, since the first angle of Gauthier et al. (90 degrees) is incorporated into Sheridan et al. in the above modification (see above description).
Allowable Subject Matter
Claim(s) 7 and 8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               

/WOODY A LEE JR/Primary Examiner, Art Unit 3745